Citation Nr: 0946809	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total evaluation beyond June 
30, 2004 due to surgical or other treatment necessitating 
convalescence for service-connected left ankle disability 
pursuant to 38 C.F.R. § 4.30.

2.  Entitlement to an increased evaluation in excess of 20 
percent for posttraumatic osteoarthritis status post 
osteochondral autograft transfer system (OATS) procedure, 
open reduction internal fixation (ORIF) of the left ankle 
(left ankle disability), currently evaluated at 20 percent 
disabling.  

3.  Entitlement to an increased evaluation in excess of 10 
percent for right planar fasciitis, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from March 1999 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In August 2009 the Veteran filed claims for service 
connection for bipolar disorder secondary to his service-
connected disabilities, and a left foot disorder.  These 
matters have not yet been adjudicated and are REFERRED to the 
RO for action.

Service connection for a mid to lower back disorder as 
secondary to the service-connected left tarsal tunnel 
syndrome was denied by rating decision in June 2009.  There 
has not been a Notice of Disagreement filed in this matter 
and it is not currently before the Board for appellate 
consideration.

The Veteran cancelled his hearing before the Board that was 
scheduled to take place at the RO in September 2009.


FINDINGS OF FACT

1. The Veteran was granted a temporary total evaluation 
effective from December 9, 2003 to June 30, 2004 after 
undergoing surgery related to his service connected left 
ankle disability.

2.  The medical evidence shows that the Veteran did not 
necessitate convalescence beyond June 30, 2004 for his 
service-connected left ankle disability.

3.  Throughout the appeal, the Veteran has had no more than 
marked limited motion of the left ankle with posttraumatic 
osteoarthritis.

4.  Throughout the appeal, right plantar fasciitis resulted 
in no more than moderate impairment, manifested by inward 
bowing of the Achilles tendon and pain on manipulation and 
use.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total evaluation beyond June 
30, 2004 due to surgical or other treatment necessitating 
convalescence for service-connected left ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.30 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for posttraumatic osteoarthritis status post OATS procedure, 
ORIF of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.71a, Diagnostic Code 5271 (2009). 

3.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.71a, Diagnostic Code 5276 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United  
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 
C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through February 2003, March 2004, October 2004 and 
March and May 2008 letters, the RO notified the Veteran of 
the evidence needed to establish the elements of a claim for 
a temporary 100 percent evaluation and for an increased 
rating claim.  These documents served to provide notice of 
the information and evidence needed to substantiate the 
claims.  Defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because each the 
Veteran's claims on appeal has been fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA  
examinations where appropriate in connection with the claims 
on appeal, reports of which are of record.  The Veteran has 
not identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.  
Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Entitlement to a Temporary Total Evaluation Beyond June 
30, 2004

The Veteran contends that he has not received the full 
benefit for convalescence necessitated by surgery on his 
service-connected left ankle disability.  Specifically he 
asserts that he was convalesced from November 1, 2003 to 
August 31, 2004, but only received a temporary total 
disability evaluation from December 2003 to July 2004.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  38 
C.F.R. § 4.30 (2009).  Total ratings will be assigned under 
38 C.F.R. § 4.30 if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); and (3) immobilization 
by cast, without surgery, of one major joint or more.

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria.  Extensions 
of 1 or more months up to 6 months beyond the initial 6 
months period may be made under criteria (1) and (2) above 
upon approval of the Veterans Service Center Manager.

The medical evidence of record shows that the Veteran 
underwent an allogenic osteoarticular transfer system (OATS) 
procedure, left hallux via fibular osteotomy and modified 
Brostrom lateral ankle stabilization on December 9, 2003.  He 
was discharged home on December 12, 2003, with crutches and 
strict instructions to remain total non-weightbearing on the 
left lower extremity.  In February 2004 the Veteran was seen 
at VA podiatry clinic.  At that time he was status post left 
ankle surgery for two months.  Physical examination revealed 
the Veteran had mild medial ankle effusion, tenderness to the 
medial gutter and over the deltoid, and pain with 
dorsiflexion and plantar flexion.  The physician's assessment 
was the Veteran could expect continuous improvement and a 
decrease in symptoms as range of motion increases and 
ambulation returns.  He noted that the Veteran had 
convalescence since October 2003 and requested an additional 
90 days.  In a VA outpatient podiatry progress note dated May 
2004, the physician noted that the Veteran had multiple 
orthopedic complaints as well as medial ankle pain.  He was 
status post OATS procedure of the left lateral talar dome 
which was asymptomatic at that time.  He had point tenderness 
over the medial gutter which had extensive enthesiopathic 
changes secondary to posttraumatic osteoarthritis on x-ray.  
The physician noted his approval of three months 
convalescence for the Veteran.  

When the Veteran was examined in May 2004 for VA compensation 
purposes the examiner noted his surgical history, which 
included the December 2003 OATS procedure and the examiner 
noted that the Veteran, that day, ambulated with a cane and 
with inserts in both shoes.  The Veteran disclosed that he 
occasionally wears an air cast on his left ankle for 
stability.  Further, he reported that he was currently 
undergoing physical therapy at VA Medical Center (MC).  He 
reported that he used to work in construction driving a 
combination backhoe machine and was unemployed at that time.  
Physical examination of the left ankle showed dorsiflexion 
limited to approximately 5 degrees.  There was focal 
tenderness to palpation of the medial ankle gutter and 
positive edema of the left ankle with positive Tinel's.  X-
rays revealed prior surgical intervention with narrowing of 
the joint space lateral.  The medial gutter of the left ankle 
was noted to have extensive osteophyte and bone spurring 
consistent with osteoarthritis.  The examiner commented that 
the Veteran should receive an increased evaluation for his 
service-connected left ankle disability due to ongoing pain 
and discomfort secondary to posttraumatic arthritic changes 
in the medial malleolus as well as multiple surgical 
interventions on the lateral aspects of the left ankle.

By rating decision in June 2004 the RO granted a temporary 
evaluation of 100 percent, effective from December 9, 2003 to 
June 30, 2004, based upon medical evidence that he underwent 
an OATS procedure on December 9, 2003.  This assignment of a 
six-month temporary total disability evaluation included a 
three-month extension for convalescence based on pertinent 
medical findings and the physician's request for an extension 
of 90 days convalescence in February 2004.

The Veteran argues that he is entitled to a temporary total 
disability evaluation effective from November 2003 because 
the surgery associated with his left ankle disability was 
originally scheduled in November 2003, but had to be 
rescheduled, and in anticipation of a November 2003 surgery 
date, his doctor placed him on convalescence in November 
2003.  The regulations are clear that the assignment of a 
total disability evaluation is effective the date of hospital 
admission or outpatient treatment.  In this case, the 
Veteran's surgical procedure related to his service-connected 
left ankle disability did not occur until December 9, 2003.  
However, in granting the Veteran a temporary total disability 
evaluation for a period of 6 months, the RO included a three 
month extension (as requested by the podiatry clinic in 
February 2004).  At the February 2004 examination, the post 
operative residuals where still prevalent and necessitated 
convalescence.  Therefore the RO was correct in assigning a 
temporary total disability evaluation for surgery 
necessitating convalescence effective December 9, 2003 
through June 30, 2004.  

In addition, the Veteran argues that the assigned temporary 
total disability evaluation should have been granted through 
August 2004.  A VA podiatrist in May 2004 indicated 
"requested and will approve 3 mos convalescence."  It 
appears that the Veteran is arguing that this supports an 
additional period of convalescence from that date.  However, 
this was before the RO awarded a six-month temporary total 
disability evaluation in June 2004, which included a three-
month period for convalescence and an extension for another 
three months, resulting in the six-month temporary total 
disability evaluation was assigned from December 9, 2003 to 
June 30, 2004.  A further extension may be awarded under 
38 C.F.R. § 4.30 upon approval of the Veterans Service Center 
Manager.  No such approval was requested or warranted.  
According to the May 2004 medical report, the Veteran was 
asymptomatic for status post OATS procedure of the left 
lateral talar dome.  It was clear at that point that no 
further convalescence was needed and the recommendation for 
an additional three months, when viewed in the context of the 
report, referred to the three month extension to the first 
three months of convalescence.  

The Board notes that the Veteran's medical assessments 
discussed above show that he continued to experience pain in 
relation to his service-connected left ankle disability.  As 
such, he is competent to describe such symptoms as related to 
his left ankle disability.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, the resolution of issues that involve 
medical knowledge, such as whether postoperative residuals 
have healed or stabilized, requires professional evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The requirements of 38 C.F.R. § 4.30 are specific, and do not 
contemplate whether the service-connected disability is 
without impairment.  The provisions of 38 C.F.R. § 4.30 
provide compensation for the temporary disability caused by a 
surgical procedure with recognition that the overall 
disability rating should be re-evaluated after stabilization.  

In sum, the overall evidence does not warrant the extension 
of the period of convalescence for any period beyond June 30, 
2004 pursuant to the provisions of 38 C.F.R. § 4.30.  The 
Board observes that during the May 2004 VA examination the 
Veteran indicated that he was unemployed.  Specifically he 
stated that he used to work in construction driving a 
combination backhoe machine and currently is unemployed.  
Although the Veteran experienced unemployment subsequent to 
surgery related to his service-connected left ankle 
disability, he has not alleged that his unemployment at that 
time was in any way related to his service-connected left 
ankle disability; and it is not clear from the record when he 
returned to work.  The Court has held that notations in the 
medical record as to the Veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 
8 Vet. App. 291, 296- 297 (1995).  Although returning to work 
may be considered in determining the convalescence period, 
the mere fact that the Veteran was unemployed is not the sole 
criterion to be used.  The issue is whether the medical 
evidence supports a conclusion that the Veteran required 
convalescence.  In this case, the Board finds that a 
temporary total disability evaluation based on surgical or 
other treatment necessitating convalescence was warranted 
from December 9, 2003 to June 30, 2004 and not beyond June 
30, 2004.  

As the preponderance of the evidence is against the Veteran's 
claim for an extension of a temporary total evaluation beyond 
June 30, 2004, the doctrine of reasonable doubt is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002).

III.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  When 
a reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



A.  Left Ankle Disability

The Veteran's left ankle disability is currently evaluated as 
20 percent disabling.  He contends that his service-connected 
left ankle disability is more disabling than the 20 percent 
assigned and has requested an increase.  His left ankle 
disability is evaluated under diagnostic codes (DCs) 5010-
5271.  DC 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under DC 5003.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2009).  Degenerative arthritis, 
when established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003 (2009).  
DC 5271 applies to limitation of motion of the ankle.  It 
provides a 20 percent rating for symptomatology reflective of 
disabilities with marked limitation of motion.  20 percent is 
the maximum evaluation provided under DC 5271.  See 38 C.F.R. 
§ 4.71a, DC 5271 (2009).  According to 38 C.F.R. § 4.71, 
Plate II, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees.  
Id.

Historically the Veteran injured his left ankle in service.  
While in service he underwent a left ankle arthroscopic 
debridement of the lateral condyle osteochondritis dissecans 
(OCD) and treatment with microfracture and also left Brostrom 
procedure on the left ankle.  In August 2000, service 
connection was granted for posttraumatic osteoarthrosis, 
status post reconstruction and chondroplasty of the left 
ankle with an evaluation of 10 percent assigned effective 
December 12, 1999.  In December 2003 the Veteran underwent an 
OATS procedure to repair osteochondritis dissecans (OCD) and 
modified Brostrom of left medial gutter pain secondary to 
medial strain on deltoid due to lateral ankle stabilization 
procedure.  In June 2004 he was granted a temporary 
evaluation of 100 percent based on surgical or other 
treatment necessitating convalescence effective from December 
9, 2003 (the date of the surgical procedure) to June 30, 
2004.  He was also granted an increase evaluation to 20 
percent for his service-connected left ankle disability, 
effective from July 1, 2004.

The increase was based on findings from a May 2004 VA 
examination which revealed dorsiflexion of the left ankle at 
5 degrees with approximately 35 degrees plantar flexion.  
There was focal tenderness to palpation of the medial ankle 
gutter and positive edema of the left ankle with positive 
Tinel's to percussion of the left ankle overlying the tarsal 
tunnel of the left ankle.  There was a mildly hypertrophic 
scar consistent with ORIF of the left ankle.  Fibular 
malleolus indicated the prior surgical intervention and OATS 
procedure with ORIF.  There was minimal tenderness to 
palpation of the atrial fibrillation ligament at the side of 
the surgical repair, however, inversion of the subtalar joint 
was severely limited to approximately less than 5 degrees and 
eversion was also less than 5 to 10 degrees of the left 
ankle.  It was also noted that the Veteran was antalgic and 
used a cane for the lower extremity for partial weight 
bearing on the left ankle.  There were no skin ulcerations or 
other skin changes or vascular changes.  X-ray findings of 
the left ankle showed prior surgical invention including ORIF 
with maintained fibular plate with cortical screws fixation.  
There was narrowing of the joint space laterally and 
definition of the cartilaginous graft was noted with 
obliteration of the lateral joint space and gutter.  The 
medial gutter of the left ankle was noted to have extensive 
osteophytes and bone spurring and sclerotic changes 
consistent with osteoarthritis of the left ankle medial 
aspect.  The x-rays were otherwise negative for fracture, 
tumor or infection.  The impression was status post OATS 
procedure of the left ankle with ORIF and modified Brostrom 
procedure of the left ankle and osteoarthritis of the left 
ankle medial malleolus.  

The examiner commented that the Veteran's left ankle 
disability should be increased because of ongoing pain and 
discomfort secondary to posttraumatic arthritic changes in 
the medial mallaeolus as well as multiple surgical 
interventions on the lateral aspect of the left ankle.  He 
also commented that osteoarthritis was limiting the range of 
motion of the Veteran's ankle as well as his subtalar joints, 
which was exhibited clinically with pain, weakness and a lack 
of endurance.  He stated that the major functional impact of 
the left ankle was more than likely the pain and weakness.

In March 2005 the Veteran had a VA examination for peripheral 
nerves.  He complained of some burning pain in the left foot 
on the plantar surface with occasional swelling of the left 
ankle.  Examination reveals very mild swelling of the left 
ankle.  Deep tendon reflexes were 2+ and symmetrical at the 
knees and ankles of both feet.  The impression, in pertinent 
part, was tarsal tunnel syndrome affecting the left foot 
secondary to the service-connected left ankle disability.  
The Veteran was subsequently granted service connection for 
left tarsal tunnel syndrome and assigned an evaluation of 10 
percent.

In February 2008 the Veteran underwent a surgical procedure 
to remove hardware and osteophyte debridement at the left 
ankle.  In a March 2008 VA podiatry outpatient note, painful 
ankle and guarding with range of motion was noted.  It was 
also noted that there was improvement to diffuse ankle 
edema..  The overall ankle was in good alignment and minimal 
edema.  A temporary evaluation of 100 percent was assigned 
effective from February 19, 2008 to March 31, 2008 based on 
surgical or treatment necessitating convalescence.  
Thereafter from April 1, 2008 the 20 percent evaluation was 
continued.  

In April 2008 the Veteran had a compensation and pension 
examination.  The subject of the examination was the 
Veteran's service-connected left ankle disability.  The 
Veteran reported that since the surgery he continues to have 
numbness/burning sensation in the left ankle.  He also 
reported having pain and occasional swelling.  He disclosed 
that he wears a removable ankle brace with lateral support 
with his sneakers.  He takes medication for his left ankle 
disability.  The Veteran indicated that his disability did 
not affect the motion of the joint.  He also indicated that 
there was no deformity, giving way, instability, weakness, or 
incoordination; there was however, pain and stiffness noted.  
He did indicated that he had moderate to severe flare-ups 
daily that are precipitated by no known triggers, but that 
pain could occur at rest, or humid weather.  The pain is 
worst with his first step in the morning.  It was noted that 
the Veteran avoids prolonged weight-bearing and walking.  On 
physical examination his gait was antalgic and there was no 
other evidence of abnormal weight-bearing.

A summary of left ankle joint findings during the examination 
indicates there was edema and guarding of movement.  There 
was no ankle instability or tendon abnormality and angulation 
was well within normal limits.  Range of motion of the left 
ankle is reported as dorsiflexion from zero to 5 degrees; and 
plantar flexion from zero to 45 degrees.  There was objective 
evidence of pain with active motion and following repetitive 
motion.  There were no additional limitations after three 
repetitions of range of motion; nor was there joint 
ankylosis.  The diagnosis was left ankle posttraumatic 
osteoarthrosis status post reconstruction after OATS 
procedure with open reduction internal fixation and left 
ankle degenerative osteoarthritis.  

It was noted that the Veteran's usual occupation is that of 
an iron worker.  He is currently unemployed as he was laid-
off sometime around January 2008.  He reported that he is 
currently job-hunting.  The Veteran indicated that there were 
severe affects on such activities as chores, shopping, 
exercising, and sports and moderate affect on recreation and 
mild affect on traveling.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the Veteran's service-
connected left ankle disability is not warranted.  He is 
already receiving the maximum 20 percent evaluation under DC 
5271 and an increased evaluation under the precepts of DeLuca 
is not applicable in this case.  Where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, since the Veteran has been granted the 
maximum rating possible under DC 5271, the analysis required 
by DeLuca would not result in a higher schedular rating.

The Board has also considered whether a higher evaluation is 
warranted under DC 5270.  In that regard, the Veteran's 
disability must exhibit ankylosis of the left ankle and 
ankylosis was not reported at any of the aforementioned VA 
examinations or in any recent VA treatment record.  As such, 
an increased evaluation cannot be awarded under DC 5270.  

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, no additional staged rating is 
warranted.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Plantar Fasciitis of the Right Foot

The Veteran's right foot plantar fasciitis is currently 
evaluated as 10 percent disabling.  He contends that his 
service-connected right foot plantar fasciitis has worsened 
in that it swells and there is pain on manipulation and use.  
His right foot plantar fasciitis is evaluated under DC 5276.  

Under DC 5276, (acquired flatfoot), a 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the 
feet.  A 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Examination of the right foot by VA in May 2004 revealed 
range of motion of the first through fifth 
metatarsophalangeal joints was absolutely within normal 
limits.  Passively with 100 degrees there was full range of 
motion of the first metatarsophalangeal joint and 80 degrees 
total range of motion second through fifth.  There were no 
lesions and there was focal tenderness to palpation of the 
right plantar medial tuberosity.  The examiner was unable to 
elicit any positive neurological symptoms.  X-rays of the 
right foot were totally within normal limits.  The impression 
was bilateral plantar fasciitis.  

In April 2005 the Veteran underwent an endoscopic plantar 
fascial release on the right foot.  The pre-procedure and 
post-procedure diagnosis was right chronic plantar fasciitis.  
Subsequent to the surgery the Veteran was assigned a 
temporary evaluation of 100 percent effective from April 12, 
2005 to May 31, 2005 based on surgical or other treatment 
necessitating convalescence.  An evaluation of 10 percent was 
continued from June 1, 2005.  

At the VA examination in April 2008 the Veteran reported that 
since his right foot surgery he continues to have pain but 
that it is much improved since the surgery.  The pain is in 
the plantar aspect of the heel.  The Veteran did not identify 
symptoms of heat, redness, stiffness, fatigability, weakness 
or lack of endurance.  He did report that he has pain while 
standing and walking and swelling while standing, walking and 
at rest.  He indicated that the pain and swelling are located 
on the heel.  He reported that there are flare-ups weekly or 
more often that last less than a day and can be triggered 
during rest or humid weather.  The pain is worst with the 
first step in the morning.  He avoids weight-bearing during 
flare-ups.  On physical examination of the right foot there 
was no evidence of painful motion, swelling, instability, 
weakness or abnormal weight-bearing.  There was evidence of 
tenderness at the heel and arch.  It was noted that the 
Veteran's gait was antalgic.  There were no hammertoes, 
hallux valgus or rigidus, skin or vascular foot abnormality, 
malunion or nonunion of the tarsal or metatarsal bones, or 
muscle atrophy of the foot.  X-ray impression was moderate to 
severe flexion deformity of the right and left second toes; 
mild spur formation in the plantar aspect of the right and 
left calcaneus.  The examiner concluded with a diagnosis of 
right foot plantar fasciitis

The Veteran reported that his service-connected right foot 
plantar fasciitis prevents him from doing chores, shopping, 
exercise and sports.  He indicated a mild affect on 
recreation and driving.  He reported that he was laid-off 
approximately three months ago and he is currently job 
hunting.

The Board finds that an evaluation in excess of 10 percent is 
not warranted for right foot plantar fasciitis under DC 5276.  
Although medical evidence indicates mild and moderate to 
severe right foot impairment, the Veteran's right foot 
plantar fasciitis is not shown to be severe with objective 
evidence of marked deformity (pronation, abduction, etc.) 
pain on manipulation and use accentuated, indicating of 
swelling on use, characteristic callosities, which is 
required to warrant a higher evaluation under Diagnostic Code 
5276.  See 38 C.F.R. § 4.71a, DC 5276 (2009).  VA examination 
of the right foot in April 2008 indicated no evidence of 
swelling and there was no evidence of characteristic 
callosities.  

The Board has also considered whether the Veteran would be 
entitled to a higher evaluation under DC 5278 acquired claw 
foot (pes cavus), however, as there is no evidence that the 
Veteran has acquired claw foot, DC 5278 is not for 
application.  Upon careful review of the record, the Board 
finds that the Veteran's right foot disability more nearly 
approximately the criteria for a 10 percent evaluation under 
DC 7276; and an evaluation in excess of 10 percent for the 
right foot disability is not warranted.  Accordingly the 
claim for an increased evaluation for right foot plantar 
fasciitis is denied.  Also in this instance, the Board has 
considered whether a staged rating is appropriate and finds 
it is not.  See Hart, supra

IV.  Extraschedular Consideration

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there are no showings that the Veteran's left 
ankle and right foot plantar fasciitis disabilities are so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b).  In this regard, the Board notes 
that the disabilities have not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating for the period).  There 
also is no evidence that the disabilities have necessitated 
frequent periods of hospitalization, or have otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet.  App. 218, 227 (1995).

For all the foregoing reasons, the claims for an evaluation 
in excess of 20 percent for a left ankle disability and for 
10 percent for right foot plantar must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to a temporary total evaluation beyond June 30, 
2004 due to surgical or other treatment necessitating 
convalescence for service-connected left ankle disability is 
denied.

Entitlement to an increased evaluation in excess of 20 
percent for a left ankle disability is denied.  

Entitlement to an increased evaluation in excess of 10 
percent for right planar fasciitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


